In The

                              Court of Appeals
                     Ninth District of Texas at Beaumont
                              ________________

                             NO. 09-14-00174-CR
                              ________________

                     CHARLES EDWARD RICE, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                       Criminal District Court
                       Jefferson County, Texas
                       Trial Cause No. 13-16753
__________________________________________________________________

                                    ORDER

      The appellant filed an affidavit of indigency, which was signed by

appellant’s trial counsel rather than by appellant. Although appellant did not

properly request indigent status pursuant to the requirements of Rule 20.2 of the

Texas Rules of Appellate Procedure, the Court will abate the appeal and remand

the cause to the trial court to give the appellant the opportunity to present his

motion to the trial court.



                                       1
      It is ORDERED that the trial court conduct a hearing to determine whether

appellant has been deprived of an appellate record because of ineffective assistance

of counsel or for any other reason. The trial court shall further determine whether

appellant desires to prosecute his appeal, whether appellant is indigent, or if not

indigent, whether retained counsel has abandoned the appeal. The judge shall take

such measures as may be necessary to assure effective representation of counsel,

which may include appointment of new counsel or ordering that all or part of the

record be furnished without charge to the appellant. If appellant proceeds pro se,

he must be admonished regarding the consequences of his decision in accordance

with article 1.051 of the Texas Code of Criminal Procedure. For this purpose the

trial court shall conduct such hearings as may be necessary, make findings of fact

and conclusions of law, and prepare a record of the proceeding. The record of the

hearing, including any orders and findings of the trial judge, shall be filed in the

Court of Appeals by June 30, 2014.

      ORDER ENTERED May 29, 2014.

                                             PER CURIAM

Before McKeithen, C.J., Kreger and Johnson, JJ




                                         2